Citation Nr: 1450562	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1966 to July 1968.

The Veteran was initially provided with a hearing before a different Veterans Law Judge (VLJ) in September 2013.  However, through no fault of the Veteran, a transcript of that hearing is not available.  Accordingly, the Veteran was provided with a new hearing with the undersigned VLJ in May 2014, via videoconference.  A copy of that transcript is associated with the claims file.

The Board notes that ordinarily each VLJ who conducted a hearing must participate in the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, when a second hearing is held because an official transcript of the original hearing is not available, a panel hearing is not necessary and Arneson is not implicated.  See 38 C.F.R. § 20.717 (2013); see also Chairman's Memorandum 01-11-10.  Accordingly, the undersigned may preside in reviewing this appeal with no prejudice to the Veteran.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDING OF FACT

The evidence does not establish the Veteran is unable to secure and follow substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4.16 (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently seeking TDIU for his service-connected disabilities.  However, prior to discussing the issue at hand, the Board would be remiss if it did not recognize the Veteran's honorable service.  Among his other medals, he received the Purple Heart for his service during Vietnam, where his right leg and chest were severely injured from hostile enemy fire.  The Veteran was clearly a credit to the Marine Corps, and his service to his country is greatly appreciated.  

Regarding the issue on appeal, VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran currently receives a 50 percent rating for his service-connected residuals of shrapnel wounds to the right thigh, a 30 percent rating for right thigh osteomyelitis, a 20 percent rating for residuals of shrapnel wounds to the right leg, a 10 percent rating for residuals of shrapnel wound to the right chest wall, a 10 percent rating for tender scar to the right upper thigh, and noncompensable ratings for a scar to the left lower leg and residuals of shrapnel injuries to the left eye and left thigh.  He therefore meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  

Accordingly, entitlement to TDIU is warranted if he is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  However, as will be discussed, the evidence does not establish the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.

The Veteran indicated he graduated high school and completed four years of college with a biology major.  He then successfully worked for the U.S. Postal Service for more than twenty years.  During his hearing he testified that for his first approximately three years he worked as a letter carrier.  However, he was not able to maintain the physical demands of that role, and for the remainder of his employment he worked as a clerk.  He described this position was less demanding, and involved a mixture of sitting and standing.

The Veteran testified that in 2010 he felt he could no longer physically complete the requirements of his employment and quit.  However, the U.S. Postal Service indicated the Veteran stopped working due to voluntary retirement, and did not receive any concessions from the employer during his employment, or miss any time during his last year of employment due to his disability.  The Veteran then submitted leave slips indicating he left a few hours early on several occasions, which he asserted was due to his service-connected disabilities.

Based on the foregoing, the evidence reflects that despite his service-connected disabilities from in-service injuries, the Veteran was able to successfully work for the U.S. Postal Service for well over twenty years.  Although the Veteran has suggested he lost some time at work due to his disability, the evidence does not establish his disabilities prevented, or caused marked interference with, his employment.  In fact, his combined disability rating of 80 percent in effect since 1972 anticipates that his service-connected disabilities would result in lost time from work.  Therefore, the Veteran's history of several decades of successful, full-time employment despite his service-connected disabilities provides evidence against his appeal.

Additionally, the medical evidence does not suggest the Veteran is unable to find and complete substantially gainful employment.  Instead, the November 2010 VA examiner considered all of the Veteran's service-connected disabilities together and opined that, although those disabilities precluded him from physical employment, his service-connected disabilities did not preclude him from sedentary employment.  In January 2011, an additional VA examiner agreed that the Veteran's service-connected disabilities did not preclude sedentary employment.
These opinions are not, however, dispositive.  The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013)."). 

Therefore, the Board has focused on the functional impairment caused by the Veteran's disabilities.  Although he is certainly credible that he experiences periods of increased pain, he still retains the functional capability of walking for exercise, up to 20 minutes at a time, 3-4 times per week, and he is ambulatory without assistive devices.  The Board has considered the Veteran's lay assertions that he is no longer able to work due to his service-connected disabilities.  For example, in a September 2010 written statement the Veteran described he could not do certain body motions, and had difficulties with certain physical tasks, including climbing stairs and lifting objects.  However, even the impairments described in the Veteran's lay statements would not preclude him from pursuing sedentary employment, for example, that did not require climbing stairs or heavy lifting.

Based on all the foregoing, the evidence does not suggest the Veteran is unable to secure and follow substantially gainful occupation as a result of his service-connected disabilities.  The Veteran is college educated and successfully worked for the U.S. Postal Service for more than twenty years with his service-connected disabilities.  The VA examinations show functional limitations consistent with a remaining ability to complete sedentary work.  Even the Veteran's lay description of his current level of impairment would not preclude him from sedentary employment.  Therefore, the evidence does not establish the Veteran is totally disabled and unable to secure and follow substantially gainful occupation due to his service connection disabilities, and his appeal for TDIU is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2010, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established and the criteria for establishing TDIU.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Post-service VA treatment records have been obtained and associated with the claims file.  The Social Security Administration indicated it did not have any records for the Veteran, and the Veteran did not indicate he received any relevant private treatment. 

The Veteran was also provided with a hearing before the undersigned VLJ via videoconference in May 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed TDIU.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, but no such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.
The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


